1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE STRIKE 3 HOLDINGS, LLC, CASES              Case Nos.   2:18-cv-00997-MCE-CKD
                                                                  2:18-cv-02643-MCE-DB
12

13
     ____________________________________/
14

15         Review of the above-captioned actions reveals they are all related under this

16   Court’s Local Rule 123. The listed actions involve the same or similar parties,

17   properties, claims, events, and/or questions of fact or law. Accordingly, assignment of

18   the actions to the same district judge and magistrate judge will promote convenience,

19   efficiency, and economy for the Court and parties. An order relating cases under this

20   Court’s Local Rule 123 merely assigns them to the same district judge and magistrate

21   judge, and no consolidation of cases is effected.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  1
 1
           On the basis of good cause, this Court ORDERS that the above-captioned actions
 2
     are reassigned to U.S. District Judge Morrison C. England, Jr., and U.S. Magistrate
 3
     Judge Carolyn K. Delaney with a new number to be assigned by the clerk. All future
 4
     filings shall denote the reassignment to U.S. District Judge England and U.S.
 5
     Magistrate Judge Delaney by replacing the trailing initials on each case number with:
 6
     MCE-CKD.
 7

 8         IT IS SO ORDERED.
 9
     Dated: October 29, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
